Citation Nr: 0632635	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  02-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1962 to 
July 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision.


FINDINGS OF FACT

1.  Research has failed to confirm a reported stressor, upon 
which the veteran's diagnosis of PTSD is based.

2.  The evidence fails to show that the veteran was engaged 
in combat.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The medical evidence confirms that the veteran has been 
diagnosed with, and has received treatment for, PTSD based on 
his reported exposure to light to moderate combat.  However, 
the evidence of record fails to demonstrate that the veteran 
was engaged in combat, and research has been unable to 
confirm the veteran's reported stressors.

While the VA doctors have diagnosed the veteran with PTSD 
based on reported combat stressors, credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
38 C.F.R. § 3.304 (f).  

The veteran asserted at his hearing before the Board that his 
MOS was as a heavy machine operator and a combat engineer, 
and he indicated that he was stationed in the Republic of 
Vietnam from May to July 1965.  While the dates of service 
and an MOS of construction machine operator, are both 
confirmed by the veteran's service personnel records, there 
is no indication that he was engaged in combat.  

The veteran was awarded the Republic of Vietnam Gallantry 
Cross with palm unit citation, but this medal in and of 
itself is not sufficient to prove combat exposure; as this 
award is for service, and, at best, may indicate that the 
veteran was in-country in Vietnam, but it does not constitute 
a "similar citation" under 38 C.F.R. § 3.304(f) to provide 
conclusive evidence of an in-service stressor for PTSD 
purposes.  Additionally, while the veteran claimed to have 
received the Armed Forces Expeditionary medal, there is no 
record of such a medal being awarded.  The veteran's 
personnel records also fail to show the conferring of either 
a Purple Heart or a Combat Infantry Badge.  

The veteran asserted at his hearing that his unit was engaged 
by the enemy on several occasions, while they were working to 
crush rock to make roads.  However, the veteran did not 
recall any soldiers being killed or wounded during these 
encounters, and there is no indication in any of the 
veteran's personnel records that shows any contact with the 
enemy. 

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Accordingly, 
a research request was sent to the United States Armed 
Services Center for Research of Unit Records (USACRUR) in an 
effort to corroborate the veteran's reported stressor.  
USASCRUR reviewed a 1933-1969 unit history from the 35th 
engineer group, which contained the 864th engineering 
battalion; but the history failed to document any combat 
incidents involving the 864th engineering battalion.  A 
review of the command report from the 864th engineering 
battalion also failed to document any attacks or casualties 
sustained by the unit.

As such, the evidence of record has failed to corroborate the 
veteran's reported stressors, and therefore, the criteria for 
service connection for PTSD have not been satisfied.  
Accordingly, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2005.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, as have service 
medical records and service personnel records.  The veteran 
was also provided with a VA examination, and he testified at 
a hearing before the Board.  Additionally, searches by 
USASCRUR have been conducted in an effort to corroborate the 
veteran's reported stressors.

In light of the denial of the veteran's service-connection 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


